[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                             ________________________
                                                                     FILED
                                       No. 08-10022         U.S. COURT OF APPEALS
                                ________________________      ELEVENTH CIRCUIT
                                                              FEBRUARY 20, 2009
                                                               THOMAS K. KAHN
                          D.   C. Docket No. 07-10035-CR-KMM        CLERK

UNITED STATES OF AMERICA,

                                                                            Plaintiff-Appellee,

                                              versus

ADRIAN GRANADO-MENA,

                                                                         Defendant-Appellant.

                                ________________________

                       Appeal from the United States District Court
                           for the Southern District of Florida
                             _________________________

                                        (February 20, 2009)

Before EDMONDSON, Chief Judge, and ANDERSON, Circuit Judges, and
      COHILL,* District Judge.

PER CURIAM:

____________________
*Honorable Maurice B. Cohill, Jr., United States District Judge for the Western District of
Pennsylvania, sitting by designation.
      After oral argument and careful consideration, we conclude that the

judgment of the district court is due to be affirmed. Appellant’s primary argument

on appeal is his challenge to the Guideline section 2L1.1(b)(7)(D) enhancement on

account of the death of one person who was still in the water and was run over

either by appellant’s boat or by the boat of the Cuban border patrol. Appellant

does not challenge his enhancement under §2L1.1(b)(6). That section provides for

an enhancement if the offense involved intentionally or recklessly creating a

substantial risk of death or bodily injury to another person. The challenged

enhancement – §2L1.1(b)(7)(D) – applies: “If any person died.”

      In this case, appellant’s smuggling operation involved anchoring his go-fast

boat offshore of Cuba, requiring the aliens to be smuggled to swim to the boat.

Nine aliens had already arrived at appellant’s boat when the Cuban Border Patrol

appeared and attempted to stop the operation. A number of aliens had not yet

reached appellant’s boat, and were still in the water. When appellant’s boat left

abruptly, and the Cuban Border Patrol took chase, one of the persons still in the

water was killed.

      We readily conclude that the person who was killed died as a result of the

substantial risk of death which was created intentionally or recklessly by

appellant’s smuggling operation. Appellant conceded that he intentionally or

                                          2
recklessly created a substantial risk of death or serious bodily injury (2L1.1(b)(6));

on these facts, we conclude that there was sufficient causal nexus between the risk

and the death to find that the death resulted from that risk and for the district court

to find the enhancement under 2L1.1(b)(7)(D) applicable.1

       Appellant’s challenge to the reasonableness of the sentence is wholly

without merit and rejected without need for further discussion. Accordingly, the

judgment of the district court is

       AFFIRMED.




       1
              Having decided that there is sufficient causal relationship to dispose of this case,
we need not, and do not, inquire more precisely about the required causal relationship.

                                                 3